[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                MAY 15, 2007
                                No. 06-13929                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 05-80159-CR-DTKH

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

PEDRO ENRIQUE SERRANO,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 15, 2007)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

Arthur Wallace, appointed counsel for Pedro Serrano, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Serrano’s conviction and sentence is AFFIRMED. However, we discovered a

scrivener’s error in the judgment and, therefore, this case is REMANDED for the

limited purpose of correcting the judgment so that it indicates that the statute of

conviction was 21 U.S.C. § 846.




                                           2